UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4182



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VERNON PAUL MCLEAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-04-322)


Submitted:   April 17, 2006                   Decided:   May 11, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Rhett Eleazer, Chapin, South Carolina, for Appellant. Jonathan
S. Gasser, United States Attorney, Stanley D. Ragsdale, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vernon Paul McLean appeals his conviction after a jury

trial of conspiracy to possess with intent to distribute 50 grams

or more of cocaine base and a quantity of powder cocaine, and

possession with intent to distribute 50 grams or more of cocaine

base and a quantity of powder cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 846 (2000).          He was sentenced to two concurrent

statutory    mandatory   terms    of   life     imprisonment.1     Finding    no

reversible error, we affirm.

            McLean contends on appeal that the district court did not

conduct a balancing test under Fed. R. Evid. 403 when it admitted

evidence of prior convictions pursuant to Fed. R. Civ. P. 404(b).2

This court has held that an explicit finding on the record of the

probative value of the evidence is not required as a condition

precedent to admissibility. United States v. Rawle, 845 F.2d 1244,

1247 (4th Cir. 1998).        Based on our review of the Joint Appendix,

we conclude the court implicitly conducted the required balancing

test.

            McLean next argues that even if the court did perform the

Rule 403 balancing test, the court abused its discretion when it

decided    the   probative    value    of     the   evidence   outweighed    its


     1
        McLean does not challenge his sentence.
     2
      McLean does not seek to challenge on appeal the admissibility
of the evidence under Fed. R. Evid. 404(b). (Appellant’s Br. at
7).

                                      - 2 -
prejudicial value.     A district court’s decision following a Rule

403 inquiry is reviewed for abuse of discretion and will not be

overturned absent the most extraordinary circumstances.       United

States v. Love, 134 F.3d 595, 603 (4th Cir. 1998).    This court has

held that there is no unfair prejudice under Rule 403 when the

extrinsic act is no more sensational or disturbing than the crimes

with which the defendant was charged.     United States v. Boyd, 53

F.3d 631, 637 (4th Cir. 1995).   After reviewing the record, we find

the admitted evidence was no more sensational or disturbing than

the charged crimes, and the manner of presentation of the evidence

to the jury was neutral and did not appeal to the emotions of the

jurors.    See United States v. Powers, 59 F.3d 1460, 1467 (4th Cir.

1995).    We note, moreover, that any prejudice was mitigated by the

court’s limiting instructions to the jury.    See Weeks v. Angelone,

528 U.S. 225, 234 (2000).     Finally, as this was not a close case

factually, we conclude with fair assurance that any error regarding

the admission of McLean’s prior drug sales did not affect the

verdict.    See United States v. Heater, 63 F.3d 311, 325 (4th Cir.

1995).     We find the district court did not abuse its discretion.

            Accordingly, we affirm McLean’s conviction.   We deny his

motions to file a pro se supplemental brief and an oversized pro se

brief.    We dispense with oral argument because the facts and legal




                                 - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -